tcmemo_2008_268 united_states tax_court january transport inc petitioner v commissioner of internal revenue respondent docket no filed date jon h trudgeon for petitioner william f castor for respondent memorandum findings_of_fact and opinion marvel judge respondent issued a notice_of_deficiency with respect to petitioner’ sec_2002 federal_income_tax respondent determined that petitioner was liable for an dollar_figure accuracy- related penalty under sec_6662 the only issue for 1unless otherwise indicated all section references are to continued decision is whether petitioner is liable for the accuracy-related_penalty as determined by respondent findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference when the petition was filed petitioner was an oklahoma corporation with its principal_place_of_business in oklahoma i background a petitioner’s business petitioner began operations as an unincorporated business in it incorporated sometime between and petitioner is a trucking company that handles hazardous and nonhazardous waste it removes waste from oil and water separators at its clients’ tire and lube locations and transports the waste to one of the recycling facilities owned by january environmental services inc jes a related corporation chris allen january mr january started working for petitioner in after graduating from high school he became petitioner’s president when it incorporated during mr january was petitioner’s president and he owned percent of continued the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar petitioner’s stock during mr january’s sister carol january ms january also worked for petitioner b petitioner’s bookkeeping financial statements and return preparation in about petitioner retained stone koskie cpas p c stone koskie to provide accounting and tax preparation services in jenyle koskie ms koskie a certified_public_accountant c p a joined stone koskie as a partner on the date of trial ms koskie owned a 75-percent interest in stone koskie one of the services stone koskie provided to petitioner was data entry into petitioner’s computerized books of account stone koskie entered such information as receipts expenses bank statements and relevant transactions including asset purchases stone koskie then produced financial statements using the computerized information before date steve jansing mr jansing a stone koskie employee was involved in data entry for petitioner ms koskie was responsible for reviewing petitioner’s financial statements and preparing its final books and tax returns ms koskie also prepared tax returns for jes mr january and his wife and their children if necessary 2during the relevant period ms january also used the last names reavis and flowers approximately once a month ms january brought petitioner’s records to stone koskie’s office often information was incomplete and either mr jansing or ms koskie telephoned ms january with questions or requested additional information such as copies of receipts for major purchases if ms january could not answer a question ms koskie would ask mr january in date in addition to performing her own duties ms koskie assumed mr jansing’s duties until a new employee could be hired ii sale of the rockwell and purchase of a cessna airplane a sale of the rockwell in petitioner acquired a one-third interest in a rockwell airplane rockwell subject_to a loan on date petitioner signed over its interest in the rockwell to the remaining two owners who assumed petitioner’s obligation on the loan when the sale occurred petitioner’s general ledger showed that petitioner’s share of the outstanding loan was dollar_figure b enactment of the job creation act on date the job creation and worker assistance act of job creation act publaw_107_147 116_stat_21 codified as amended in scattered sections of u s c was signed 3mr jansing was diagnosed with a terminal illness and could no longer perform his duties 4respondent subsequently determined the balance of petitioner’s note payable was dollar_figure into law as part of the job creation act congress enacted sec_168 to allow an additional_first-year_depreciation deduction equal to percent of the adjusted_basis of qualified_property_bonus_depreciation job creation act sec_101 116_stat_22 the job creation act generally defined qualified_property as property that met all of the following requirements the property was modified accelerated recovery system macrs_property with an applicable_recovery_period of years or less unless it was certain computer_software water_utility_property or qualified_leasehold_improvement_property the original use5 of the property commenced with the taxpayer after date the taxpayer acquired the property within a specified period and the taxpayer placed the property in service before specified dates id the bonus_depreciation provision was effective for property placed_in_service after 5the legislative_history of the job creation and worker assistance act of publaw_107_147 116_stat_21 explains that original_use means the first use to which the property is put see s prt pincite n 2002_3_cb_180 h rept pincite n 2002_3_cb_44 the general explanation of tax legislation enacted in the 107th congress published on date states that sec_1_48-2 income_tax regs applies for evaluating whether property qualifies as original-use property staff of joint comm on taxation general explanation of tax legislation enacted in the 107th congress general explanation pincite n j comm print 2002_3_cb_263 the general explanation contains an example involving the purchase of a used asset by a taxpayer and states that no part of the purchase_price qualifies for bonus_depreciation id date in taxable years ending after such date id sec_101 116_stat_25 c purchase of the cessna on date petitioner bought a used cessna citation airplane cessna from an unrelated party around the time of the purchase mr january obtained a two-page article titled immediate bonus_depreciation for new and used aircraft approved by house ways_and_means_committee article the article was subtitled anticipated passage into law within two weeks the article was ostensibly written by a c p a and was dated date the article stated that the house of representatives committee on ways and means had passed h_r 107th cong 1st sess bill which would have allowed bonus_depreciation for the year in which the taxpayer placed qualified_property in service the article noted that qualified_property included new and used aircraft acquired after date and before date the first paragraph of 6the article referred to h_r 107th cong 1st sess bill enacted introduced in the house of representatives and referred to the committee on ways and means on date cong rec as of the date of the article the committee on ways and means had not yet reported the bill h rept supra pincite c b pincite reporting the bill on date 7the bill as introduced defined qualified_property as inter alia original_use property only see h_r sec_101 as continued the article stated that although this is far from complete this is a very substantial first step toward this significant legislation mr january read the article and understood that the legislation was not complete and that the article described a possible tax_benefit consisting of an additional 30-percent depreciation deduction for airplanes in around the time of the cessna purchase mr january initiated a conversation with ms koskie regarding bonus_depreciation for the cessna during the conversation ms koskie told mr january that her understanding was that bonus_depreciation could be claimed only with respect to new original- use assets mr january stated he had read an article about an exception for used airplanes and subsequently sent it to ms koskie mr january told ms koskie that he would like to claim bonus_depreciation although they knew the cessna was a used airplane mr january and ms koskie decided to claim bonus continued introduced in the house of representatives date the original_use requirement remained in all versions of the bill that provided for bonus_depreciation see h_r sec_101 as concurred in by the senate date h_r sec_101 sec_148 cong rec as agreed and passed by the house of representatives date h_r sec a as reported by the s comm on fin date h_r sec_101 sec_147 cong rec as passed by the house of representatives date h_r sec_101 h rept supra pincite c b pincite as reported by h_r comm on ways and means date h_r sec_101 as introduced in the house of representatives date depreciation on petitioner’s financial statements neither mr january nor any other employee of petitioner had further conversations with ms koskie regarding the article iii preparation of petitioner’ sec_2002 financial statements and return stone koskie received petitioner’s records for date the month when petitioner purchased the cessna but because of the busy tax season ms koskie did not prepare petitioner’s financial statements until approximately a month later on date stone koskie prepared a set of adjusting journal entries for date an adjusting entry recorded the monthly depreciation of dollar_figure which included fractional bonus_depreciation for the cessna on date stone koskie prepared a final internal depreciation schedule that ms koskie used to prepare petitioner’ sec_2002 form_1120 u s_corporation income_tax return return the final depreciation schedule reflected bonus_depreciation claimed for the cessna and other assets on date ms koskie prepared yearend adjustments but did not correct the erroneously claimed bonus_depreciation 8besides the cessna in petitioner purchased other used and new original-use assets 9if any depreciation_deductions were erroneously claimed during the year ms koskie would normally correct the error through yearend adjustments to petitioner’s depreciation account accumulated depreciation ms koskie subsequently prepared petitioner’ sec_2002 return on the basis of the financial statements petitioner’ sec_2002 return claimed a depreciation deduction of dollar_figure including bonus_depreciation of dollar_figure of which dollar_figure related to the cessna petitioner also reported on form_4797 sales of business property gain of dollar_figure on the sale of petitioner’s interest in the rockwell computed by subtracting from the amount_realized of dollar_figure an adjusted_basis of dollar_figure when she prepared the adjusting entries final depreciation schedule and return ms koskie did not research whether the cessna qualified for bonus_depreciation during the return preparation process stone koskie’s return preparation computer_software program generated a diagnostics report notifying ms koskie that the program had computed additional_depreciation on assets the diagnostics report stated that the program defaulted to the bonus_depreciation deduction for assets with an macrs method of years or less that were placed_in_service after date the diagnostics report further read caution this deduction is only available when the original_use of the property commences with the taxpayer ms koskie read the report but did not check whether the bonus_depreciation claimed for the cessna and other used assets purchased in was proper ms koskie did not give the diagnostics report to petitioner or notify petitioner whether the cessna and other used assets purchased in qualified for bonus_depreciation claimed on it sec_2002 return on date stone koskie sent petitioner it sec_2002 return with attachments for signature the cover letter advised petitioner to carefully review the return and ms koskie offered to answer any questions neither mr january nor any other employee of petitioner asked questions about the return mr january on behalf of petitioner signed the return without inquiring whether the cessna and other used assets purchased in qualified for bonus_depreciation on date petitioner timely filed it sec_2002 return iv audit and respondent’s adjustments in date respondent commenced an examination of petitioner’ sec_2002 return examining officer amy dunford was originally assigned to the examination but in date examining officer karen robinson ms robinson was assigned to petitioner’s case ms koskie served as petitioner’s representative during the examination during the examination respondent made several adjustments first respondent decreased petitioner’s claimed depreciation deduction by dollar_figure computed as follows 10the parties stipulated the total depreciation-related adjustments of dollar_figure however as indicated by the table the depreciation-related adjustments totaled dollar_figure respondent used the dollar_figure amount in the notice_of_deficiency and continued bonus deprec per return bonus deprec as adjust other deprec per return other deprec as adjust dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number -0- dollar_figure -0- -0- -0- -0- -0- big_number big_number big_number big_number -0- -0- -0- -0- -0- -0- -0- -0- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number total adjust dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number asset trailer lawnmower golf cart trailer computer trailer computer vac trailer vac trailer tank copy machine icemaker electric motor computer ford ford cessna ford f150 freightliner truck time-share condominium sunnyvale building total respondent adjusted depreciation on item sec_1 and through and by changing the depreciation method from the macrs double declining balance ddb to the macrs straight-line sl method respondent adjusted depreciation on item sec_3 through and through by changing the depreciation method from the macrs ddb to the macrs sl method and disallowing bonus_depreciation continued accordingly for the penalty calculation respondent adjusted depreciation on items and by computing depreciation using the macrs ddb method and disallowing bonus_depreciation respondent disallowed bonus_depreciation because the assets were used when placed_in_service by petitioner respondent disallowed a depreciation deduction for the time-share condominium item because the property was nonbusiness property respondent adjusted depreciation claimed for the sunnyvale building item by changing the class_life of the building from macrs 2-year property to macrs 39-year property in addition to the depreciation-related adjustments respondent determined that petitioner realized dollar_figure on the disposition of the rockwell resulting in a dollar_figure adjustment to form_4797 gain reported on the return the adjustments discussed above resulted in an income_tax deficiency of dollar_figure which petitioner agreed to and paid however petitioner did not agree that it was liable for an accuracy-related_penalty under sec_6662 on date respondent issued petitioner a notice_of_deficiency for determining a sec_6662 accuracy-related_penalty of dollar_figure with respect to the entire deficiency opinion respondent contends that petitioner is liable for the accuracy-related penalty11 under sec_6662 on alternative grounds the underpayment_of_tax was attributable to negligence or disregard of rules or regulations under sec_6662 or there was a substantial_understatement_of_income_tax under sec_6662dollar_figure 11in the notice_of_deficiency respondent calculated the dollar_figure accuracy-related_penalty on the basis of the dollar_figure underpayment_of_tax which in turn was calculated on the basis of the dollar_figure total adjustment to income this adjustment derives from the dollar_figure decrease to the claimed depreciation deduction see supra note and the dollar_figure increase in income related to the underreported form_4797 gain the decrease to the claimed depreciation resulted from three types of adjustments the disallowance of bonus_depreciation claimed with respect to the cessna and other used assets the change_of the depreciation method from the macrs ddb to the macrs sl method computing depreciation on the basis of the macrs ddb method and change to the class_life of a building and disallowance of a depreciation deduction on the time-share condominium during trial and on briefs the parties focused on the penalty portion attributable to the bonus_depreciation deduction for the cessna however because petitioner contests the entire penalty and respondent calculated the penalty on the basis of all adjustments we address the issue of whether petitioner is liable for the sec_6662 penalty as it pertains to each of the different types of adjustments 12in schedule attached to the notice_of_deficiency respondent determined that petitioner was liable for an accuracy- related penalty because of a substantial_understatement_of_income_tax on brief however respondent argues that petitioner is alternatively liable for the accuracy-related_penalty under sec_6662 because of negligence because petitioner addressed the issue in its reply brief we find no surprise or prejudice to petitioner see 127_tc_124 accordingly we address both grounds for the accuracy- related penalty sec_6662 and b authorizes the commissioner to impose a 20-percent penalty on the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 and income_tax regs disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position and is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe sec_1_6662-3 income_tax regs see also 85_tc_934 stating that negligence is lack of due care or failure to do what a reasonable person would do under the circumstances sec_6662 and b also authorizes the commissioenr to impose a 20-percent penalty if there is a substantial_understatement_of_income_tax an understatement is substantial in the case of a corporation when it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 respondent bears the burden of production with respect to petitioner’s liability for the sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 once respondent meets his burden of production petitioner must come forward with persuasive evidence that respondent’s determination is incorrect or that petitioner had reasonable_cause or substantial_authority for its position see 116_tc_438 respondent has met his burden of production respondent established that the amount of understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure and that petitioner claimed bonus_depreciation deductions to which petitioner concedes it was not entitled see sec_168 because respondent has met his burden of production petitioner must produce sufficient evidence to prove that respondent’s determination is incorrect see higbee v commissioner supra pincite petitioner concedes as much but argues that the reasonable_cause exception under sec_6664 applies sec_6664 provides an exception to the sec_6662 accuracy-related_penalty with respect to any portion of an underpayment if the taxpayer shows that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1 b income_tax regs the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability id in order for the reasonable_cause exception to apply the taxpayer must prove that it exercised ordinary business care and prudence as to the disputed item see 115_tc_43 affd 299_f3d_221 3d cir petitioner bears the burden of proving that it meets the requirements for relief under the sec_6664 reasonable_cause exception see higbee v commissioner supra pincite reliance upon the advice of a tax professional may establish reasonable_cause and good_faith for the purpose of avoiding liability for the sec_6662 penalty see 469_us_241 reliance on a tax professional is not an absolute defense but merely a factor to be considered 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 whether reasonable_cause exists when a taxpayer has relied on a tax professional to prepare a return must be determined on the basis of all of the facts and circumstances see neonatology associates p a v commissioner supra pincite the taxpayer claiming reliance on a tax professional must prove by a preponderance of evidence each prong of the following test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment id pincite reliance on a return preparer is not reasonable where even a cursory review of the return would reveal inaccurate entries see pratt v commissioner tcmemo_2002_ for purposes of this opinion we accept that ms koskie was a competent tax professional and that she had sufficient expertise to justify petitioner’s general reliance on her we do not accept however that petitioner reasonably relied in good_faith on ms koskie’s judgment regarding whether to claim bonus_depreciation on used assets our analysis is set forth below a bonus_depreciation claimed with respect to used assets when mr january signed petitioner’ sec_2002 return and petitioner filed it sec_168 unambiguously limited bonus_depreciation to original-use assets see sec_168 the job creation act authorizing bonus_depreciation was signed into law on date more than year before petitioner filed it sec_2002 return the article which mr january brought to ms koskie’s attention was dated date and clearly stated that the bill was not final at trial mr january could not recall whether at the time of the conversation with ms koskie he understood that the article described a pending bill because the article which was his only source of information on bonus_depreciation referred to pending legislation we find that mr january knew that the article referred to a pending bill rather than final legislation this finding is supported by ms koskie’s testimony that mr january told her that airplanes were going to be exempt mr january and ms koskie testified in detail at trial about their conversation mr january could not recall whether ms koskie ever told him that only original-use assets qualified for bonus_depreciation although on cross-examination he recalled her comment that bonus_depreciation was limited to first-time use of assets mr january also testified that his understanding at the time was that the asset had to be new to the owner mr january remembered discussing with ms koskie whether a used airplane could be considered new if petitioner added a new engine to it ms koskie credibly testified that she told mr january bonus_depreciation was for new original-use assets only she also testified that mr january replied there was going to be an exception for used airplanes on the basis of the article he had read we find that ms koskie warned mr january regarding her understanding that bonus_depreciation applied only to new original-use assets and that mr january was put on notice by the article that legislation regarding bonus_depreciation was in a state of flux despite the warnings he received mr january gave ms koskie the article written before the legislation was enacted with the expectation that she would rely on it to claim on petitioner’s financial statements bonus_depreciation for used assets acquired during at trial mr january denied ever directing ms koskie to claim bonus_depreciation on petitioner’s financial statements although he acknowledged stating to ms koskie that he would like to claim bonus_depreciation ms koskie credibly testified that mr january and she decided to claim bonus_depreciation on petitioner’s books ms koskie used the article as the basis for recording bonus_depreciation on the used assets in petitioner’s financial statements and she prepared the return on the basis of petitioner’s financial statements both the financial statement entries and the preparation of petitioner’ sec_2002 return occurred after the job creation act was signed into law 13ms koskie relied on the article without further research on date ms koskie prepared adjusting journal entries for date recording the monthly depreciation which included bonus_depreciation for the cessna on date stone koskie prepared a final depreciation schedule that again claimed bonus_depreciation on date stone koskie sent petitioner it sec_2002 return with attachments although mr january as petitioner’s president had a duty adequately to examine petitioner’s return mr january failed to do so a cursory review of the federal depreciation schedule attached to the return would have revealed bonus_depreciation claimed for the cessna bonus_depreciation claimed for the cessna was a large item on petitioner’s depreciation schedule on the return petitioner claimed a depreciation deduction of dollar_figure of which almost percent dollar_figure related to bonus_depreciation for the cessna a prudent person under the circumstances would have inquired before filing the return whether the bill containing the bonus_depreciation provision had been enacted given ms koskie’s initial hesitation on the basis of her understanding that bonus_depreciation was only available for new original-use assets a prudent person also would have followed up with ms koskie or another source regarding whether bonus_depreciation could be claimed on used assets before filing a return that claimed a substantial bonus_depreciation deduction on used assets mr january however turned a blind eye to the issue and did not act as a prudent person would have acted despite his knowledge of the uncertainty of petitioner’s bonus_depreciation position mr january failed to ask ms koskie what she had done about bonus_depreciation on the return petitioner’s claim that it relied in good_faith on its accountant is undermined when petitioner’s president knew before the return was filed that the article on which he and the accountant were relying referred to a pending bill evidence in the record supports an inference that petitioner and ms koskie may have agreed to play the audit_lottery on this point the inference is bolstered by ms robinson’s notes in form_9984 examining officer’s activity record activity record a stipulated exhibitdollar_figure an entry dated date describes ms robinson’s telephone conversation with ms koskie about the bonus_depreciation positions on petitioner’ sec_2002 return i explained the article was written in late the law was enacted in april of therefore many changes to the bill could have occurred subsequent to the article i asked if they checked out any changes or what the final position was ms koskie stated that mr january was aware of the article they discussed the reliance on it they knew it was an aggressive position and opted to use it anyway at trial ms robinson credibly testified that she wrote down ms koskie’s specific words because she found it unusual 14the activity record was introduced into evidence by the parties as stipulated exhibit 15-j the parties filed the stipulation of facts subject_to the right to object to the admission of any such facts and exhibits in evidence on the grounds of materiality and relevancy petitioner did not reserve any objections to the activity record under rule d petitioner also raised no objections at the commencement of the trial when the court admitted all exhibits including the activity record into evidence that ms koskie did not answer the question whether they had researched the final position she also testified that she understood the word they referred to ms koskie and mr january although petitioner asserts on brief that ms robinson’s statements are prefabrications because neither ms koskie nor mr january recalled at trial the conversations described by ms robinson we have no reason to doubt the credibility of ms robinson’s contemporaneous entry in her activity record the preponderance_of_the_evidence on the issue of the penalty as it pertains to bonus_depreciation favors respondent’s position that petitioner did not reasonably rely on its return preparer or act in good_faith by doing sodollar_figure we conclude that petitioner did not reasonably rely on the return preparer in good_faith and therefore sustain the sec_6662 penalty attributable to bonus_depreciation erroneously claimed on used assetsdollar_figure 15even if we were to assume the evidence on this issue is absolutely equal the burden_of_proof is on petitioner see 116_tc_438 and we would have to conclude that petitioner has not met its burden_of_proof 16although most of the discussion focuses on the bonus_depreciation claimed for the cessna bonus_depreciation was also erroneously claimed for other used assets as to the other used assets petitioner did not introduce any evidence to show the basis for the bonus_depreciation deduction or offer any argument why our conclusion regarding the applicability of the sec_6662 continued b gain from the rockwell sale we reach a different conclusion however with respect to the portion of the underpayment resulting from the underreporting of petitioner’s form_4797 gain ms koskie testified that respondent’s adjustment of the amount of gain resulted from the fact that the balance of the note payable recorded in petitioner’s general ledger which she used to calculate the amount of the gain on the return was incorrect as it did not properly account for interest although petitioner handled a small amount of bookkeeping the record indicates stone koskie was responsible for the general ledger ms koskie testified that petitioner would provide any information that i asked for she further testified that there were a lot of notes payable that we had to keep up with so we had to make sure that we had all the statements from the bank saying how much interest and principal there was on each note we are satisfied that petitioner provided all necessary and accurate information to stone koskie and that petitioner relied in good_faith on ms koskie’s expertise with respect to proper reporting of the form_4797 gain from the rockwell continued penalty should differ depending on the identity of the used asset saledollar_figure accordingly we conclude that petitioner has established that it had reasonable_cause and that it acted in good_faith with respect to the calculation of the form_4797 gain and we hold that petitioner is not liable for the sec_6662 penalty with respect to this portion of the underpayment c other depreciation-related adjustments we also conclude that petitioner had reasonable_cause and acted in good_faith with respect to other depreciation- related adjustments such as changing the depreciation method from the macrs ddb to the macrs sl method computing depreciation using the macrs ddb method and changing the class_life of an asset the errors were not the result of any negligence on petitioner’s part and would not have been readily apparent to petitioner even if petitioner had carefully examined the return we conclude that petitioner provided necessary and accurate information to ms koskie and actually relied in good_faith on her expertise with respect to these items 17the mistake regarding the calculation of the form_4797 gain that resulted from an error in the general ledger would not be apparent to petitioner even if petitioner had reviewed the general ledger and the return d adjustment related to the time-share condominium respondent disallowed a depreciation deduction on a time-share condominium item because it did not constitute business property petitioner presented no evidence that it supplied to stone koskie all information relevant for establishing whether a depreciation deduction with respect to the time-share condominium was appropriate including the business use of the asset we do not need to address whether petitioner relied in good_faith on ms koskie’s proper treatment of the item on the return as we conclude petitioner failed to show that it provided all necessary and accurate information regarding the asset accordingly we sustain respondent’s determination to impose a sec_6662 penalty as it pertains to the adjustment with respect to this item to reflect the foregoing decision will be entered under rule
